Citation Nr: 0723241	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a 10 percent rating based on multiple 
noncompensable 
service-connected disabilities.

2.  Entitlement to an initial compensable rating, prior to 
November 13, 2006, for postoperative residuals of a 
septoplasty and a rating higher than 10 percent from that 
date onwards.

3.  Entitlement to an initial compensable rating for 
postoperative residuals of a right inguinal herniorrhaphy.

4.  Entitlement to service connection for residuals of 
hepatitis A.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to December 
1961.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claims for service 
connection for hepatitis A, tachycardia, and for a 10 percent 
rating based on multiple noncompensable (i.e., 0 percent) 
service-connected disabilities.  That decision also, however, 
granted his claims for service connection for postoperative 
residuals of a septoplasty and for residuals of a right 
inguinal herniorrhaphy and assigned noncompensable ratings 
for each.  He appealed for higher initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).

To support his claims, the veteran testified at a July 2003 
hearing at the RO before a local Decision Review Officer 
(DRO).



In June 2006 the Board remanded the veteran's claims to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  In a March 
2007 rating decision, on remand, the AMC granted the claim 
for service connection for tachycardia and assigned an 
initial 10 percent rating retroactively effective from 
November 16, 2000.  The veteran has not appealed either the 
initial rating or effective date assigned for that condition.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  So 
that claim has been resolved.

Also in that March 2007 decision, the AMC increased the 
rating for the postoperative septoplasty residuals from 0 to 
10 percent - effective as of November 13, 2006 (the date of 
a VA examination).  The veteran has since continued to 
appeal, seeking an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking 
the highest possible rating unless he specifically indicates 
otherwise).

Unfortunately, the only claim that will be decided in this 
decision is the one for a 10 percent rating based on multiple 
noncompensable service-connected disabilities.  See 38 C.F.R. 
§ 3.324 (2006).  All of the other claims require still 
further development, so they are regrettably again being 
remanded to the RO via the AMC.  VA will notify the veteran 
if further action is required.


FINDING OF FACT

As a result of the AMC's March 2007 decision, following the 
Board's prior remand, the veteran now has a compensable 10 
percent rating for his service-connected tachycardia - 
retroactively effective from November 16, 2000 (so covering 
the entire rating period at issue) and a compensable 10 
percent rating for the postoperative residuals of his 
septoplasty - effective from November 13, 2006 onward, so 
there is no possible way he can also still receive additional 
compensation under the provisions of 38 C.F.R. § 3.324 
because two of his 
service-connected disabilities, out of the three total, now 
have compensable (as opposed to noncompensable) ratings.


CONCLUSION OF LAW

The claim for a compensable 10 percent rating based on 
multiple noncompensable service-connected disabilities is 
denied as a matter of law.  38 C.F.R. § 3.324 (2006); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations to implement many of the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2006)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  See also Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007).  And to the extent possible, 
the notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  However, the VCAA notice requirements may be satisfied 
if any errors in the timing or content of the notice are not 
prejudicial to the claimant - just harmless error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 
20 Vet. App. 537 (2006); and Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

As for the specific claim at hand, though, for a 10 percent 
rating on the premise the veteran has multiple noncompensable 
service-connected disabilities, the relevant facts are not in 
dispute and resolution of this claim turns entirely on 
interpretation of the governing regulation - 38 C.F.R. 
§ 3.324.  And for reasons that will be explained, there is no 
possible way the veteran can meet the requirements of this 
regulation.  So his claim must be denied as a matter of law.  
This, in turn, means VA has no VCAA duty to notify him of the 
evidence needed to substantiate this claim, or to assist him 
in obtaining that evidence, because there is no reasonable 
possibility that any assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").

Analysis

As a result of the RO's (AMC's) March 2007 rating decision, 
following the Board's prior remand, the veteran has been 
granted service connection for tachycardia and assigned 10-
percent disability rating - retroactively effective from 
November 16, 2000, the date of receipt of his initial claim 
for service connection (i.e., for the entire appeal period at 
issue).  Additionally, that March 2007 AMC decision increased 
the rating for the postoperative residuals of the septoplasty 
from 0 to 10 percent effective as of November 13, 2006 (the 
date of a VA examination).  See 38 C.F.R. § 3.400.

Consequently, two of the veteran's service-connected 
disabilities, out of the three total, now have compensable 
(as opposed to noncompensable) ratings.  So his claim for a 
separate, collective, 10 percent rating based on multiple 
noncompensable service-connected disabilities, pursuant to 38 
C.F.R. § 3.324, must be denied as a matter of law since there 
is no possible way he can now prevail.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The claim for a 10 percent disability rating under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities is denied.


REMAND

As for the remaining claims, the Board is obligated by law to 
ensure the RO (AMC) complies with its remand directives, as 
well as those of the U.S. Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO (AMC) is neither optional nor discretionary.  
And where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In this case at hand, the RO (AMC) has not 
complied with a significant portion of the Board's June 2006 
remand directives.

First the Board points out that the RO (AMC) was instructed 
to schedule the veteran for examinations concerning the 
septoplasty and right inguinal herniorrhaphy residuals.  In 
the June 2006 remand the Board explained that previous 
reports of evaluations of these conditions did not provide 
the objective clinical findings necessary to properly 
evaluate the current severity of these conditions under the 
Rating Schedule.  See 38 C.F.R. §§ 4.1-4.14, 4.97, 4.114, 
Diagnostic Codes 6502 and 7338 (2006).  To effectively 
evaluate the residuals of these conditions, more recent 
objective characterizations of them and their associated 
symptomatology are required.  In particular, it is unclear 
from the medical evidence of record whether, as the veteran's 
representative alleges, the veteran's service-connected 
residuals are worse now than they were during the previous 
evaluations, over four years ago.  See Fenderson, 12 Vet. 
App. at 125-26 (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the pendency of his appeal).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

A determination of the severity of the postoperative 
residuals of the septoplasty is especially important in this 
particular instance because the veteran also has significant 
conditions that are not service connected - including 
allergic rhinitis and sinusitis, whose symptoms generally 
cannot be used as grounds for increasing the rating for the 
residuals of the septoplasty.  But the Board cannot render an 
informed decision concerning the level of disability caused 
by septoplasty residuals in the absence of specific medical 
information regarding the severity of these coexisting 
conditions.   See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).



To assess the severity of the septoplasty residuals, the 
veteran had a VA examination in November 2006, following the 
prior remand.  But the examining physician neglected to 
comment on what specific symptoms were attributable to the 
service-connected residuals of the septoplasty, as opposed to 
symptoms referable to any other service-connected or 
nonservice-connected disabilities - in particular, the 
allergic rhinitis and sinusitis.  The prior June 2006 remand 
specifically stated that if it was not possible or feasible 
to make this differentiation, the evaluating physician should 
expressly indicate this and explain why this cannot be done.  
But rather than doing this, the physician merely indicated it 
was more likely than not the nasal septal deformity and 
obstruction resulted from trauma to the veteran's nose and 
the subsequent nasal surgery (septoplasty) that he underwent 
during service.  So in essence this physician just gave a 
medical nexus opinion concerning service connection, which 
has already been granted, not an opinion as requested 
concerning the severity of the septoplasty residuals - 
especially insofar as what extent of the functional 
impairment observed is attributable to the trauma and 
septoplasty in service versus the allergic rhinitis and 
sinusitis (which, again, are not service connected).  
Consequently, there still needs to be medical comment 
concerning this determinative issue.

Turning next to the veteran's claim for an initial 
compensable rating for the postoperative residuals of the 
right inguinal herniorrhaphy, in the Boards June 2006 remand 
the RO (AMC) was instructed to provide him a medical 
examination.  This part of the remand was complied with.  But 
the remand also stated that the examining physician was to be 
provided a copy of the remand as well as the veteran's claims 
file - to review his pertinent medical and other history.  
The report of the October 2006 VA examination, on remand, 
initially stated the veteran's claims file was reviewed.  
However, under the medical history topic, the evaluation 
physician specifically stated that the claims file was not 
available to him for review, and that the computerized 
records contained no information.  Not giving this physician 
access to the claims file is directly contrary to the 
instructions of the Board's June 2006 remand.



The veteran must, therefore, again undergo VA examinations to 
better assess the severity, symptomatology, and 
manifestations of his service-connected septoplasty and right 
inguinal herniorrhaphy residuals.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide the claim).

Also, in June 2007 the Board received additional evidence 
from the veteran consisting of several lay statements from 
his son-in-law, his wife, and his son, concerning the 
severity of the disabilities at issue and the effect on the 
veteran's every-day functioning.  Generally, the Board cannot 
consider additional evidence that has not been initially 
considered by the RO unless the veteran waives this right.  
38 C.F.R. §§ 20.800, 20.1304(c) (2006); see also, Disabled 
American Veterans (DAV) v. Sec'y of Veteran's Affairs, 327 
F.3d 1339, 1346 (Fed. Cir. 2003).  And, here, the veteran has 
not indicated he is waiving his right to have this additional 
evidence initially considered by the RO (or AMC).  So a 
remand is also required so the RO can consider this 
additional evidence in the first instance.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for another VA 
examination to ascertain the current 
severity and manifestations of his 
septoplasty residuals under the 
applicable rating criteria.  See 38 
C.F.R. § 4.97, Diagnostic Code 6502 
(2006).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for 
review of the veteran's pertinent 
medical and other history, including a 
complete copy of this remand.  
The examiner should review the results 
of any testing prior to completion of 
the report and should detail the 
veteran's complaints and clinical 
findings, clinically correlating his 
complaints and findings to each 
diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to 
the service-connected residuals of the 
septoplasty, as opposed to symptoms 
referable to any other condition - but, 
in particular, allergic rhinitis 
and sinusitis (which are not service 
connected).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

2.  Also schedule the veteran for 
another VA examination to ascertain the 
current severity and manifestations of 
his service-connected right inguinal 
herniorrhaphy residuals under the 
applicable rating criteria.  See 38 
C.F.R. § 4.114, Diagnostic Code 7338 
(2006).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for 
review of his pertinent medical and 
other history, including a complete copy 
of this remand.  [Note:  from the report 
of the prior VA examination in October 
2006, it is unclear whether the 
evaluating physician had access to the 
claims file; in one part of the report 
he indicated that he did, whereas in 
another part of the report he indicated 
he did not.]  The examiner should review 
the results of any testing prior to 
completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the 
service-connected residuals of the right 
inguinal herniorrhaphy, as opposed to 
symptoms referable to any other service-
connected or nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

3.  Then readjudicate the veteran's 
claims for higher initial ratings for 
the postoperative residuals of his 
septoplasty and right inguinal 
herniorrhaphy, as well as for service 
connection for residuals of Hepatitis A, 
in light of the additional evidence 
obtained (including the several lay 
statements recently submitted in June 
2007).  If these claims are not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


